Citation Nr: 1603168	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-00 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for
service connection for blood disorder, to include as due to exposure to herbicides.

2.  Entitlement to service connection for B-cell leukemias, to include as due to
exposure to herbicides, for the purpose of retroactive benefits.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

4.  Whether new and material evidence has been received to reopen a claim for
service connection for coronary artery disease, status post coronary artery bypass
graft.

5.  Whether new and material evidence has been received to reopen a claim for
service connection for hypertension, to include as due to exposure to herbicides.

6.  Whether new and material evidence has been received to reopen a claim for
service connection for a skin disorder, to include as due to exposure to herbicides.

7.  Entitlement to service connection for ischemic heart disease/coronary artery disease status post coronary artery bypass graft, to include as due to exposure to herbicides.

8.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides or secondary to coronary artery disease.  

9.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.

10.  Entitlement to service connection for sleep apnea, to include as secondary to coronary artery disease and/or acute peripheral neuropathy.

11.  Entitlement to service connection for acute peripheral neuropathy, to include as
due to exposure to herbicides.

12.  Entitlement to service connection for leg stents, to include as secondary to acute peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from January 1964 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2011 and July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in July 2015.  A copy of the transcript of this hearing has been associated with the claims file.  

Issues 7 through 12 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the hearing held on July 21, 2015, the Board received notification from the Veteran, through his authorized representative, of his desire to withdraw his appeal related to his claims for service connection for diabetes mellitus, type II, and B-cell leukemias, as well as his claim to reopen for service connection for a blood disorder.

2.  The Board denied service connection for coronary artery disease and a skin disorder in a December 2009 decision.  The Veteran did not appeal that decision, and it is final.  

3.  The RO denied service connection for hypertension in an August 2008 rating decision.  The Veteran did not appeal that decision, and it is final.

4.  Some of the new evidence received subsequent to the August 2008 rating decision and the December 2009 Board decision in support of the Veteran's claims for service connection for coronary artery disease, a skin disorder and hypertension is material.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran (through his authorized representative) of the claims of service connection for diabetes mellitus, type II, and B-cell leukemias, and a claim to reopen for service connection for a blood disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The August 2008 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2015).

3.  The December 2009 Board decision that denied service connection for coronary artery disease and a skin disorder is final.  38 U.S.C.A. § 7103 (West 2014); 38 C.F.R. § 20.1100 (2015).

4.  New and material evidence has been received, and the Veteran's claims for service connection for coronary artery disease, a skin disorder and hypertension are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at the July 21, 2015 Board hearing, the Veteran, through his authorized representative, indicated his desire to withdraw his appeal as to the claims of service connection for diabetes mellitus, type II, and B-cell leukemias, as well as his claim to reopen for service connection for a blood disorder.  The Board acknowledges that the withdrawal at the hearing was oral rather than in writing as required by regulation.  Hearing testimony when reduced to writing, however, can meet the "in writing" requirement.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The transcript of the hearing is associated with the claims file.  Hence, the Board finds that the criteria for a withdrawal of an appeal has been met and there remains no allegations of errors of fact or law for appellate consideration with regards to the claims for service connection for diabetes mellitus, type II, and B-cell leukemias, and the claim to reopen for service connection for a blood disorder.  Accordingly, the Board does not have jurisdiction to review these issues.  The Board finds, therefore, that the Veteran's appeal as to these issues is dismissed but only to that extent.

II.  Claims to Reopen

The Veteran is seeking to reopen previously denied claims for service connection for coronary artery disease, a skin disorder and hypertension.  He specifically contends that these conditions are due to exposure to Agent Orange during his service in Guam in 1966.  In addition, with regard to coronary artery disease, the Veteran has alleged that direct service connection is warranted as there was evidence that he had heart problems in service.  With regard to hypertension, the Veteran has also alleged that this is secondary to his coronary artery disease.  

The Veteran's claim for service connection for hypertension was previously denied by the RO in a rating decision issued in August 2008.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.  Further, no new and material evidence was submitted within one year of that decision.  

Furthermore, in December 2009, the Board denied service connection for coronary artery disease and a skin disorder.  The Veteran did not appeal that decision or request reconsideration; that decision is final.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist, which might raise a reasonable possibility of substantiating the claim.  Id.  

In the present case, new evidence received since the August 2008 rating decision and December 2009 Board decision includes the Veteran's statements and testimony, VA treatment records, private treatment records, lay statements, pictures, and various outside articles and reports submitted by the Veteran.  Most of this evidence has been submitted by the Veteran in an effort to establish he was exposed to Agent Orange or other herbicides while stationed in Guam from April to October of 1966.  

The Board notes that previously the Veteran's service in Guam had been conceded although exposure to herbicides had not.  Specifically, the Board found in its December 2009 decision that there was insufficient evidence to establish that tactical herbicides, such as Agent Orange, had been used and/or tested on Guam during the period of the Veteran's service there.  

In conjunction with the current claims to reopen, the Veteran has submitted additional articles and reports to support his claim to include an article entitled Agent Orange Associated Disorders Approved BVA Decisions Outside of Vietnam; an article by Mar-Vic Cagurangan entitled Agent Orange on Guam Confirmed; excerpts from General Accountability Office (GAO) reports from April 1987 and April 2002 regarding the Department of Defense's (DoD) clean up hazardous waste in Guam; excerpts from a Dow Chemical Investor Risk Report from April 2004 regarding Agent Orange concerns beyond U.S. Vietnam veterans; Superfund Treatability Clearinghouse Abstract; a map and list from the Agency for Toxic Substances and Diseases Registry regarding locations in Guam where dioxin has been identified as being in the soil; and an article from the magazine Scientific American dated April 17, 2003 entitled "New Study Finds Agent Orange Use was Underestimated."  He has also submitted lay statements from other service members who worked in Guam and claim they handled or knew that herbicides were stored and/or used in Guam.  As part of these lay statements, pictures were also submitted purportedly showing the storage of drums of Agent Orange and Agent White in Guam.  

After reviewing this evidence, the Board finds that some of it, especially the map and list from the Agency for Toxic Substances and Diseases Registry regarding locations in Guam where dioxin has been identified as being in the soil and the lay statements and pictures, raises the question of the possibility that Agent Orange and/or other herbicides were at least stored in Guam, although it is unclear as to whether this was during the Veteran's time there.  Consequently, the Board finds this evidence to be sufficiently material to raise VA's duty to assist in conducting further development to determine whether tactical herbicides such as Agent Orange were used and/or stored on Guam in 1966 when the Veteran served there.  

Accordingly, the Board finds that the evidence received subsequent to August 2008 and December 2009 is new and material and serves to reopen the claims for service connection for coronary artery disease, a skin disorder and hypertension.  However, the Board cannot, at this point, adjudicate the reopened claims, as further assistance to the Veteran is required to comply with VA's duty to notify and assist the veteran in developing his claims.  This is detailed in the REMAND below.

Finally, as the Board grants reopening of the previously denied claims for service connection for coronary artery disease, a skin disorder and hypertension, no discussion of VA's duty to notify and assist is necessary as this is deemed a grant as to that aspect of the Veteran's claims and the merits of those claims are remanded for further development.


ORDER

The appeal as to the issues of service connection for diabetes mellitus, type II; service connection for B-cell leukemias; and whether new and material evidence has been received to reopen a claim for service connection for a blood disorder is dismissed.

New and material evidence having been received, the Veteran's claims for service connection for coronary artery disease, a skin disorder and hypertension are reopened and, to that extent only, the appeal is granted.

REMAND

The Board finds that remand is warranted of the Veteran's claims for service connection for additional development, essentially with regard to his claim that he was exposed to tactical herbicides such as Agent Orange in Guam in 1966.  

Initially the Board notes that ischemic heart disease and coronary artery disease are essentially the same disorder as coronary artery disease is a subset of ischemic heart disease.  Consequently, the Board has combined the issues of service connection ischemic heart disease and coronary artery disease into one issue characterized as service connection for ischemic heart disease/coronary artery disease, status post coronary artery bypass graft, to include as due to herbicide exposure.
 
The Veteran's claims for service connection for ischemic heart disease/coronary artery disease, a skin disorder, hypertension, and acute peripheral neuropathy are, at least in part, based upon exposure to tactical herbicides while serving in Guam.  As discussed above, the new evidence submitted raises the question that such was the case.  Thus, the Board finds that further development is necessary to assist the Veteran in establishing whether tactical herbicides such as Agent Orange were used in Guam when he served there.

Development on this question previously consisted of obtaining a statement dated in November 2006 from the Compensation and Pension's (C&P) Policy Staff as to DoD's use of herbicides in Guam and reviewing DoD's list of herbicide use and test sites outside of Vietnam.  Referral to the U.S. Army and Joint Services Records Research Center (JSRRC) was not done because, at the time of the Veteran's previous claims, none of his claimed conditions were recognized herbicide-related diseases.  Since that time, however, ischemic heart disease, to include coronary artery disease, has been recognized as such a disease.  Consequently, the Board finds that further efforts should be made to contact the JSRRC for research into whether tactical herbicides were used on Andersen Air Force Base in Guam in 1966.  

The Board acknowledges that a Formal Finding of a Lack of Information was made in May 2011; however, it was partly based upon the Veteran's failure to identify a specific two-month period of when exposure occurred so that a request to JSRRC could be made.  The Board notes, however, that the Veteran has claimed exposure during the entire six months he served in Guam rather than any specific event of exposure.  Thus, selecting a period of two months from that period of time and requesting a search from JSRRC should sufficiently satisfy VA's duty to assist in this respect.  The Board notes that the last two months, August and September, are probably the most relevant in determining exposure since the date of last exposure is relevant.

Furthermore, the statement from the C&P's Policy Staff was provided in November 2006.  Given that almost 10 years have passed since then and the supplementary evidence submitted by the Veteran, the Board finds that efforts should be made to get an updated statement taking into account any changes in DoD's information since 2006 as well as the evidence submitted by the Veteran and any findings by the JSRRC.

In addition, with regard to the Veteran's claim for service connection for ischemic heart disease/coronary artery disease, the Board notes that he initially claimed in March 2006 that the start of his heart problems was paint remover poisoning he experienced while stationed at Minot Air Force Base in North Dakota.  He has also pointed out that his military records show that he complained of chest pain in 1965, which he feels led to his by-pass surgery (which was in January 2006).  See March 2007 VA 21-4138.

The Board notes that there are no clinical records available, only his examination reports.  Thus there is no record of the Veteran being treated for paint remover poisoning while in service.  There is also no notation on the Veteran's examination reports regarding this incident.  He should be asked on remand for more information concerning that incident so that a search can be made for any associated records.

As for his other contention, the Board notes that the Veteran's October 1967 separation examination reports show the examiner noted:  "Mild infrequent pain in the chest associated with chronic cough which patient states is probably due to excessive smoking.   Presently smoking a pack and a half per day.  No medical treatment sought or required.  No comp."  

Given his statements, the Board finds the Veteran has also raised a claim for direct service connection for his ischemic heart disease/coronary artery disease.  Thus, any additional development necessary to assist the Veteran should be accomplished including obtaining a medical nexus opinion.  

Furthermore, the Board notes that, at the July 2015 Board hearing, the Veteran and his representative conceded that presumptive service connection based upon herbicide exposure in service is not an available theory of entitlement to grant service connection for the Veteran's acute peripheral neuropathy as the onset of his neuropathy was not within one year after his alleged herbicide exposure as required by the regulations.  They contend, however, that the Veteran's claim should be considered on a direct basis.  

To that extent, the Board notes that the Veteran has submitted evidence of an in-service injury (herbicide exposure), evidence of a current disability and evidence suggestive of a nexus relationship in the form of his private physician's medical opinions dated in September 2010 and March 2011.  The Board finds that, although the Veteran's private physician's opinions are favorable to his claim, she did not provide any rationale except that other etiologies have been ruled out, without explanation for that statement as well.  As such, her medical opinions lack sufficient probative value for the Board to render a decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Such evidence is, however, sufficient to trigger VA's duty in obtaining a medical nexus opinion as to direct service connection.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus remand is warranted to obtain a VA examination and medical opinion.

Finally, with regard to the claims for service connection for hypertension as secondary to coronary artery disease, obstructive sleep apnea as secondary to coronary artery disease and/or peripheral neuropathy and leg stents as secondary to peripheral neuropathy, the Board finds these claims are inextricably intertwined with the claims for service connection for coronary artery disease and peripheral neuropathy and, therefore, are remanded as well to be reconsidered once the above development has been conducted and the Veteran's claims for ischemic heart disease/coronary artery disease and peripheral neuropathy have been readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC and ask them to provide any available information that might corroborate the Veteran's alleged in-service exposure to herbicides such as Agent Orange while serving in Guam from April to October of 1966.  The Veteran's personnel records show that he was ordered to temporary duty in March 1966 for a period not to exceed 179 days and attached to the 4133rd Bomb Wing Provisional, Andersen Air Force Base, Guam, for that period of duty.  Provide the JSRRC with a description of the alleged exposure to herbicides and ask it to search its records from August to September of 1966 for evidence that would support the Veteran's claim of exposure to tactical herbicides on Andersen Air Force Base, Guam.  A negative reply should be requested if the search fails to provide any information helpful to verifying the Veteran's claimed exposure to herbicides in Guam.

2.  Thereafter, forward the Veteran's case to the C&P Policy Staff, or any other appropriate agency or individual, and request it provide an update to the November 2006 statement as to the likelihood that the Veteran was exposed to herbicides while stationed at Andersen Air Force Base, Guam, from April to October of 1966 based upon the current available information from DoD, as well as a review of the new evidence submitted by the Veteran regarding whether tactical herbicides such as Agent Orange were used on Guam.

3.  Contact the Veteran and ask him to provide more detailed information regarding his alleged paint remover poisoning in service, to include, but not limited to, the month/year of the incident, a description of the incident, and a statement whether treatment was received and, if so, where.  Based upon the Veteran's response, any additional necessary development should be conducted to assist him in obtaining relevant evidence.  

4.  Thereafter, readjudicate the Veteran's claims for presumptive service connection for ischemic heart disease/coronary artery disease, a skin disorder, hypertension and acute peripheral neuropathy based upon exposure to herbicides while he served in Guam from April to October of 1966.  

5.  If the previous action does not resolve the claims of service connection for service connection for ischemic heart disease/coronary artery disease and acute peripheral neuropathy in favor of the Veteran, then schedule him for appropriate VA examinations as set forth below.  Each examiner should be provided with access to the Veteran's virtual claims file and he/she should review the claims file in conjunction with the examination.

Ischemic heart disease/coronary artery disease - All necessary tests and/or studies should be conducted.  After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current coronary artery disease status post coronary artery bypass graft (a.k.a. ischemic heart disease) is related to any disease or injury incurred during service other than exposure to tactical herbicides such as Agent Orange.  The examiner should specifically address the Veteran's contentions that his ischemic heart disease/coronary artery disease is etiologically related to an episode of paint remover poisoning as described by the Veteran (or supported by the evidence, if any) and that is evidence of its onset in service (specifically the report of chest pains on the October 1967 separate examination reports).  In rendering an opinion, the examiner must address the Veteran's statements, if any, as to a continuity of symptoms.  

Acute peripheral neuropathy - All necessary tests and/or studies should be conducted.  After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's peripheral neuropathy is related to any disease or injury incurred during service.  The examiner should specifically address whether the Veteran's peripheral neuropathy is related to any verified exposure to tactical herbicides such as Agent Orange during his service in Guam from April to October of 1966.  The examiner should be advised that an opinion based solely on the fact that VA has not recognized peripheral neuropathies other than early-onset peripheral neuropathy as a disease related to herbicide exposure is not adequate.  

Each examiner should give a detailed explanation for the reasons for the opinion(s) provided, including the reasons for accepting or rejecting the Veteran's theory(ies) of entitlement should be set forth in detail and citation to medical and/or scientific literature supportive of the opinion provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

6.  After all additional development has been completed and ensuring the VA examination reports are adequate, the Veteran's claims should be readjudicated, to include on a direct or secondary service connection basis when appropriate.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


